Citation Nr: 9917495	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-40 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease.



REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1957.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision of the RO.  

In September 1997, the Board remanded the case for additional 
evidentiary development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is not shown to have manifested clinical 
findings of chronic lung disease until many years after his 
period of service.

3.  There is no causal relationship between any demonstrated 
respiratory disorder and the veteran's claimed asbestos 
exposure or other disease or injury in service.



CONCLUSION OF LAW

The veteran's respiratory disorder is not due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of service 
connection for a respiratory disorder is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In McGinty v. Brown, 4 Vet. App. 428 (1993), the Court 
observed that there had been no specific statutory guidance 
with regard to claims of service connection for asbestosis 
and other asbestos-related diseases and that the Secretary 
had not promulgated any regulations.  VA, however, has 
provided adjudicators with some guidance in addressing claims 
involving asbestos exposure.  VA recognizes that:

[A]sbestos particles have a tendency to 
break easily into tiny dust particles 
that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common 
disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal 
tract.

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21(a)(1).  VA further recognizes that:

High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to [asbestos] since 
it was used extensively in military ship 
construction.  Many of these people have 
only recently come to medical attention 
because the latent period varies from 10 
to 45 or more years between first 
exposure and development of the disease.  
Also of significance is that the exposure 
to asbestos may be brief (as little as a 
month or two) or indirect (bystander 
disease).

VA also recognizes that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may include 
dyspnea on exertion, and end-respiratory rales over the lower 
lobes.  Veterans Benefits Administration Manual M21-1, part 
VI, paragraph 7.21(c).

The veteran served as a firefighter in the United States Air 
Force.  The veteran's service medical records contain no 
evidence showing treatment for lung disease.  

The earliest medical evidence of lung disease is dated in 
July 1992.  Those reports show diagnoses of chronic 
obstructive pulmonary disease (COPD) with bronchiospasm, 
tobacco abuse, anxiety and depression.  There is no reference 
to the veteran's claimed in-service exposure to asbestos.  

A VA examination was conducted in October 1992.  In the 
report of that examination, the diagnoses included "severe 
COPD/pneumoconiosis" and "rule out asbestosis."

A letter dated in August 1993 was received from the veteran's 
private physician, John G. Byers, Jr., M.D.  In this letter, 
Dr. Myers stated, 

I believe you do have very serious lung 
disease, primarily a combination of 
pulmonary emphysema (destruction of lung 
tissue with enlarging lung volume) and 
chronic bronchitis (cough, inflammation, 
and sputum production).  These are most 
probably due to your chronic tobacco 
abuse.

There are scars in the lungs on both 
sides, although they are not very 
significant.  These scars are commonly 
seen in the presence of pulmonary 
emphysema and chronic lung disease.  Such 
scars can also be seen in early stages of 
pulmonary asbestosis.  Nevertheless, the 
breathing test documents a process more 
consistent with emphysema and bronchitis 
due to tobacco abuse . . . .

I would be surprised if you did not have 
some asbestos fibers deposited in the 
lungs.  The problem here is that your 
chronic use of tobacco and the problems 
consequent to that make it impossible to 
further define the cause of the scars in 
the lungs.

A VA examination was administered to the veteran in November 
1994.  The examiner reported conclusions of "[l]ong history 
of tobacco abuse," "[s]evere chronic obstructive pulmonary 
disease" and "[q]uestionable asbestos exposure."  In an 
addendum to the examination report, the examiner noted the 
veteran's claimed history of asbestos exposure but reported 
that the veteran suffered from "severe restrictive pulmonary 
disease, etiology unclear at this time.  Most likely 
secondary to tobacco abuse."

The veteran was also treated for his lungs in October 1997 at 
a private medical facility.  These treatment reports do not 
contain any medical evidence attributing the veteran's lung 
disorder to his alleged in-service asbestos exposure.

Pursuant to the Board's September 1997 remand, the veteran 
was scheduled for another VA examination in May 1998.  The 
examiner concluded that the veteran "probably has emphysema 
and chronic lung disease, probably secondary to his smoking; 
however, we could not completely rule out mild pulmonary 
asbestosis."

In an addendum to that examination report dated in July 1998, 
another VA physician stated,

I have reviewed the chart of [the 
veteran], including his ABG's and 
pulmonary function tests.  Pulmonary 
function tests indicate that the 
[veteran] has only obstructive lung 
disease.  Although the [veteran] may have 
been exposed to asbestos during his time 
in the service, there is no evidence of 
lung restriction or disability due to 
asbestos exposure based on his pulmonary 
function tests and ABG's.  Any 
limitations in his respiratory status is 
due to an obstructive defect, most likely 
from tobacco use.

Although several health professionals have stated that they 
could not rule out the possibility that the veteran may have 
some asbestos-related disease, those same health 
professionals have opined that his pulmonary disease is most 
likely due to his tobacco use.  Indeed, the veteran's own 
private physician has stated that the veteran's tobacco use 
made it impossible to further define the cause of the scars 
in the lungs.  Importantly, the July 1998 VA examiner pointed 
out that the pulmonary function tests do not reveal any 
evidence of restrictive disease.  He concluded that his 
respiratory disability was due to an obstructive defect most 
likely from tobacco use.  In light of the overwhelming 
medical evidence attributing the veteran's lung disorder to 
his tobacco use-which, according to the veteran's statements 
in the record, began well after service-as opposed to 
asbestos exposure, the Board finds that the preponderance of 
the evidence is against the claim of service connection for 
asbestos-related lung disease.



ORDER

Service connection for asbestos-related lung disease is 
denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

